Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought to recover the cost of digging a well on a tract of land in Jackson County, known as Giant City State Park owned by the State of Illinois. It appears from the evidence herein that a letter written by H. H. Cleave-land, Director of the Department of Public Works and Buildings discloses that the well is very satisfactory, giving an abundant supply of good drinking water and is being used continuously by the visitors to Giant City Park. That the bill for this work is based on the price as charged the State in the digging of a second well and that in justice to the claimant the bill should be paid. The bill is in the sum of $500.81 and on the recommendation of Director Cleaveland and no objections being made by the Attorney General, this court recommends that claimant be allowed the sum of $500.81.